DETAILED ACTION

This communication is a Final Rejection Office Action in response to the 7/22/2022 submission filed in Application 17/004,787.  
Claims 1, 3, 4, 9, 11, 12, 17, 19 and 20 have been amended.  Claims 1-24 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 7/22/2022 with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claims 3, 11, 19 have been withdrawn. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments dot apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

The Applicant argues “ As an initial matter, Applicant submits that the independent claims have been amended to recite the feature of "obtaining, by the data processing apparatus, attributes of the given item," which includes at least "obtaining an image of the given item on the exchange platform" and "determining, based on the obtained image of the given item and using an image classification machine learning model that identifies objects in an image, materials used to make the given item." Applicant submits that these features, alone or in combination with the other recited claim features-e.g., determining, ... based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item relative to the other items that are available through the exchange platform," "inputting ... the attributes and the uniqueness score to an activity forecasting model that outputs expected user interactions for the item on the exchange platform," and "obtaining ... an output from the activity forecasting model, the output including a forecasted magnitude of user interactions for the given item over a time period"- are not directed to mental processes, nor do they constitute methods of organizing human activity. “
The Examiner respectfully disagrees.  The Applicant has not articulated why the limitations listed above are not directed to mental processes or methods of organizing human activity.  As such, the Examiner points the Applicant to the instant rejection that articulated why the limitations are directed to abstract ideas.

The Applicant further argues “The independent claims thus recite specific manner in which a forecasted amount of user interactions with a given item is determined using a particular activity forecasting model, and based on those forecasted user interactions, the claims further recite increasing "a presentation rank of the given item" which in turn is used to "modify[]... a visual arrangement of items that includes the given item, in a user interface provided for display on a client device," thereby providing an improvement to interfaces provided by exchange platforms. See, e.g., Application, [0015] ("For example, the innovations described in this specification may increase accessibility of a particular item on the platform (e.g., increase rank of product on the exchange platform, increase visibility of the product on the platform). In other words, the techniques discussed throughout this document can adjust the visual arrangement of items in a user interface so as to highlight or relocate items that are predicted to receive at least a threshold amount of user interactions (e.g., within a specified amount of time and/or over a specified amount of time) so that these items are more conveniently located to receive user interactions.")…In this regard, the independent claims integrate the purported abstract idea into a practical application in a manner similar to that described in Example 37 of the Subject Matter Eligibility Guidelines. Specifically, Example 37 recognized that a claim directed to rearrangement of icons on an interface based on usage of those icons integrates the abstract idea into a practical application by "provid[ing] a specific improvement" that "result[s] in an improved user interface."”
The Examiner respectfully disagrees.  In example 37 the additional elements were found to recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In the instant case, adjusting a presentation rank of an item for sale  is abstract as it is directed to a sales activities and is also and analysis that can also be performed mentally. Limitations that are classified as abstract cannot also provide a technical improvement. Further, the display of ranked list is not a technical improvement as it is merely the output an abstract analysis. The output of information is considered insignificant post solution activity and is well known and conventional. As such, the Applicant’s arguments that the claims are similar to the claims of example 37 are unpersuasive.

The Applicant further argues “Additionally, the combination of features recited in the independent claims also operate in a non-conventional and non-generic manner, and provide a specific discrete implementation of the purported abstract idea. For example, the claim features recite a specific and non-conventional manner of obtaining attributes, including an identification of one or more materials, by "obtaining an image of the given item on the exchange platform" and "determining, based on the obtained image of the given item and using an image classification machine learning model that identifies objects in an image, materials used to make the given item." 
The Examiner respectfully disagrees.  The 2019 PEG states that if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional.  In the instant case, the claims does not recite a combination of additional elements that us unconventional.   Viewing the ordered combination of the generic computer components, generic machine learning, the insignificant data gathering and general link to a particular technological environment does not add more than when viewing the elements individually. As such, the additional elements do not recite a combination of elements that Is unconventional.

The Applicant further argues. As another example, the claim features recite a specific and non-conventional manner of forecasting user interactions for the given item, which includes using the obtained attributes to "determin[e], ... based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item" and using the attributes and uniqueness score, as inputs to a trained activity forecasting model, that outputs the forecasted magnitude of interactions for the given item. 
The Examiner respectfully disagrees.  The recited forecasting of user interactions for a given item based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item" and using the attributes and uniqueness score, as inputs to a trained activity forecasting model, that outputs the forecasted magnitude of interactions for the given item are abstract.  That is because these limitations fall into the metal processes and methods of organizing human activity groupings.   Limitations that fall into the abstract idea grouping are not also analyzed in step 2B to determine if the recite an unconventional arrangement.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-8 are directed toward a method to forecast user interaction in a marketplace.  Claims 9-16 are directed toward a system to forecast user interaction in a marketplace.  Claims 17-24 are directed toward a computer program product to forecast user interaction in a marketplace.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detected interaction between the user and the employees based on a confidence score which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

identifying, on an exchange platform, a given item that has received user interactions on the exchange platform that is less than a threshold amount of user interactions;
determining, based on the obtained image of the given item and using an image classification model that identifies objects in an image, materials used to make the given item; 
determining, based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item relative to the other items that are available through the exchange platform;  
inputting, the attributes and the uniqueness score to an activity forecasting model that outputs expected user interactions for the item on the exchange platform, wherein the activity forecasting model is trained using attributes and uniqueness scores of a plurality of items that differ from the given item;
obtaining, an output from the activity forecasting model, the output including a forecast magnitude of user interactions for the given item over a time period; 
determining, based on the forecasted magnitude of user interactions, that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time; and. 
in response to determining that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time, increasing a presentation rank of the given item on the exchange platform;
and modifying, based on the increased presentation rank, Page: 3 of 19 a visual arrangement of items that includes the given item, in a user interface provided for display.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities or behaviors as adjusting the presentation rank of items that are determined to have a certain level of uniqueness is a sales and marketing activity.  The amendments that are directed to modifying, based on the increased presentation rank, Page: 3 of 19 a visual arrangement of items are also abstract as they remain directed to sales and marketing activities.  This is because presenting items to a user for the purpose for the purpose of generating sales is a sales and marketing activity.
Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the determining steps are drawn to observation and evaluation.  The amendments that are directed to determining, based on the obtained image of the given item using an image classification model that identifies objects in an image, materials used to make the given item is also a mental process.  That is because identifying materials in an image is directed to observation and evaluation.   As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
a data processing apparatus to perform the recited abstract idea;
obtaining an image of the given item on the exchange platform; 
machine learning model;
obtaining, by a data processing apparatus, attributes of the given item; 
a client device
The data processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Similarly, the machine learning model is also recited broadly and amounts to merely adding the words apply it to the exception.  
Further, MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the obtaining of image data and item attributes is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiners should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited obtaining of image data and attribute data is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Further, the use of a client device amounts to merely linking the abstract idea to a particular technological environment.  MPEP 2106305(h) provides examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception.  For example requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments(see buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).  The instant case is similar in that the abstract idea is generally linked to the technological environment that uses a client device.
Viewing the combination of the generic computer components, generic machine learning, the insignificant data gathering and general link to a particular technological environment does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generic machine learning. The same analysis applies here in 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Similarly, linking the abstract idea to a particular technological environment (i.e. a user device) exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, the obtaining of data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed obtaining of  data is considered well-known and conventional as established by the MPEP and relevant case law.
Viewing the combination of the generic computer components, generic machine learning, the insignificant data gathering and general link to a particular technological environment does not add more than when viewing the elements individually. As such, the additional elements do not provide an inventive concept.
Further Claims 3-8 further limit the mental processes and sales activities recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, claims 2, 4 and 6 disclose additional elements that are directed to obtaining internal and external signals.  However, as explained above in relation to claim 1, the broadly recited obtaining of information is considered insignificant extra solution activity and well known and conventional data gathering.   Further, Claim 7 discloses the additional element of providing a visualization.  However, the display of the results of an analysis recited in the instant claims is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  Both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a system, computer program product or system, for example, would be subject to the same analysis.  As such, claims 9-24 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 8, 9, 10, 11, 16, 17, 18, 19, 20,  24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet US 9.081,857 B1 in view of Bilger US 8,412,718 B1 in view of George US 2020/0233924 A1 in view of de Mesa US 11,238,515 B1.
	
As per Claim 1 Huet teaches a computer implemented method, comprising:  (see Huet column 16 lines 45-column 17 line 30)                                                                                                                                                                                          identifying, by a data processing apparatus and on an exchange platform, a given item that has received user interactions on the exchange platform that is less than a threshold amount of user interactions; (see column 10, line 60-column 11, line 20 that teaches s discussed, freshness adjustments can be desirable in at least some embodiments because, by definition, new items have no history data accumulated. Conventional ranking systems do not attempt to "reward" items simply for being new, but can attempt to compensate for a lack of historical data. For example, in an e-commerce context, ranking systems can attempt to compensate for the lack of sales history data by utilizing sales predictions based on similar items or other such factors, such as is described in co-pending U.S. patent application Ser. No. 12/045,470, filed Mar. 10, 2008, entitled "System and Method of Determining a Relevance Score," which is hereby incorporated herein by reference. Such mechanisms do not, however, distinguish between the shelf life of fashion items and other items, for example, and attempt to solve a different problem, in particular the lack of data for a new item. By not rewarding fresh items, an electronic retailer can inadvertently feature older fashion items, which can give the appearance that the retailer is a discounter, outlet, or otherwise does not offer clothing per the latest trends and fashions. Such an impression can limit the ability of the retailer to attract high-end brands, which in turn limits the selection that can be offered to customers. As discussed, for items such as high fashion items, a freshness function can be used to not only provide a boost to new items, but also to penalize older items to lower those items in the rankings.  The Examiner considers lack of sales history in an online market place to be user interactions less than a threshold amount of user interactions.)
obtaining, by the data processing apparatus, attributes of the given item, comprises; (column 9, lines 30-50 teaches one approach to determining item or content ranking addresses the "seasonality" of items, or the trend of certain items or types of items to be more or less desirable at different times of year, particularly where the desirability can change relatively abruptly. A seasonal factor can be applied to various items in some embodiments based upon one or more attributes associated with each item or group of items. In some cases, this can be a "seasons" attribute, which can be specified for an item. In some embodiments, a human expert, deterministic algorithm, or other such source can generate different lifecycles that apply to specific types of items or content. A "seasons" or similar attribute can specify one of these lifecycles, or can specify that no seasonal adjustment should be made. In some cases, a lifecycle can be specified for each item in a category or subcategory, each item of a specific type, etc. The factor can enable the items to move up in the rankings as those items become "in season" and move down the rankings as those items go out of season. A similar mechanism can be used for other time-sensitive occasions when the desirability of specific groups of items changes rapidly, such as Valentine's Day themed items, Halloween costumes, etc., where the demand from customers fluctuates relatively quickly.)
inputting, by the data processing apparatus, the attributes to an activity forecasting model that outputs expected user interactions for the item on the exchange platform, wherein the activity forecasting model is trained using attributes of a plurality of items that differ from the given item;  (column 13, line 50-column 14, line 10 teaches for example, a provider employee with expert knowledge in the apparel industry can specify how adjustments should be made, in general, for items in that category. This model can initially be applied to all items in the category, for example, as well as any new items added to the category. Over time, however, the model can be tuned to more accurately reflect user behavior, such as by using one or more machine-learning algorithms. For example, even if the general trend in the industry shows that the first two weeks that a fashion item is available are the most critical, purchasing behavior on a particular electronic marketplace might indicate that the first week or even first twenty days are the most critical on average. Further, different sub-categories might have different behaviors, as the critical time to market designer shoes might be different than the critical time to market designer pants or dresses. Even within those sub-categories there might be critical differences, as items from certain designers might need to be featured within the first week, while other designers can be featured to some extent over the entire season. )
obtaining, by the data processing apparatus, an output from the activity forecasting model, the output including a forecast of user interactions for the given item over a time period; (column 13, line 50-column 14, line 10 teaches in some embodiments, the functions applied to various categories, items, providers, etc., can be tuned over time. For example, a provider might initially apply a base model such as "fashion" to an entire category of items, such as all items in a "fashion apparel" category. The base model can be determined using any appropriate information, such as historical performance or behavioral information. In other embodiments, one or more category "experts" might determine the basic model to be applied. For example, a provider employee with expert knowledge in the apparel industry can specify how adjustments should be made, in general, for items in that category. This model can initially be applied to all items in the category, for example, as well as any new items added to the category. Over time, however, the model can be tuned to more accurately reflect user behavior, such as by using one or more machine-learning algorithms. For example, even if the general trend in the industry shows that the first two weeks that a fashion item is available are the most critical, purchasing behavior on a particular electronic marketplace might indicate that the first week or even first twenty days are the most critical on average. Further, different sub-categories might have different behaviors, as the critical time to market designer shoes might be different than the critical time to market designer pants or dresses. Even within those sub-categories there might be critical differences, as items from certain designers might need to be featured within the first week, while other designers can be featured to some extent over the entire season.)
determining, by the data processing apparatus and based on the forecasted magnitude of user interactions, that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time; and. (column 9, line 30-column 10, line 10 teach one approach to determining item or content ranking addresses the "seasonality" of items, or the trend of certain items or types of items to be more or less desirable at different times of year, particularly where the desirability can change relatively abruptly. A seasonal factor can be applied to various items in some embodiments based upon one or more attributes associated with each item or group of items. In some cases, this can be a "seasons" attribute, which can be specified for an item. In some embodiments, a human expert, deterministic algorithm, or other such source can generate different lifecycles that apply to specific types of items or content. A "seasons" or similar attribute can specify one of these lifecycles, or can specify that no seasonal adjustment should be made. In some cases, a lifecycle can be specified for each item in a category or subcategory, each item of a specific type, etc. The factor can enable the items to move up in the rankings as those items become "in season" and move down the rankings as those items go out of season. A similar mechanism can be used for other time-sensitive occasions when the desirability of specific groups of items changes rapidly, such as Valentine's Day themed items, Halloween costumes, etc., where the demand from customers fluctuates relatively quickly.  Each function or lifecycle can be thought of as a set of values that can be represented by a graph or time-plot that indicates how seasonality evolves through the year for specific types, classes, or groups of items or other content. For example, FIG. 5 illustrates an example of a seasonality function 500 for items that are popular during a "summer" or similar apparel season. As can be seen, the demand for these items is relatively stable throughout a large portion of the year. Towards the end of April, however, the demand starts to pick up until the demand hits a peak around May 1, when a lot of the new summer fashions might be released and customers start thinking about summer items. The demand remains high for the first half of May, after which the demand drops off slightly through July 1. During the first couple weeks of July, the demand drops of quickly until by about the third week of July the heightened demand for summer fashions has subsided, as customers likely are shopping for fall and/or back-to-school fashions. Thus, a maximum factor might be generated for items associated with this function during the first two weeks of May, and little or no factor might be generated from the end of July through the middle of April.)

in response to determining that the given item will receive at least the threshold
amount of user interactions for at least a pre-specified amount of time, increasing a
presentation rank of the given item on the exchange platform. (column 9, line 30-column 10, line 10 teach one approach to determining item or content ranking addresses the "seasonality" of items, or the trend of certain items or types of items to be more or less desirable at different times of year, particularly where the desirability can change relatively abruptly. A seasonal factor can be applied to various items in some embodiments based upon one or more attributes associated with each item or group of items. In some cases, this can be a "seasons" attribute, which can be specified for an item. In some embodiments, a human expert, deterministic algorithm, or other such source can generate different lifecycles that apply to specific types of items or content. A "seasons" or similar attribute can specify one of these lifecycles, or can specify that no seasonal adjustment should be made. In some cases, a lifecycle can be specified for each item in a category or subcategory, each item of a specific type, etc. The factor can enable the items to move up in the rankings as those items become "in season" and move down the rankings as those items go out of season. A similar mechanism can be used for other time-sensitive occasions when the desirability of specific groups of items changes rapidly, such as Valentine's Day themed items, Halloween costumes, etc., where the demand from customers fluctuates relatively quickly.  Each function or lifecycle can be thought of as a set of values that can be represented by a graph or time-plot that indicates how seasonality evolves through the year for specific types, classes, or groups of items or other content. For example, FIG. 5 illustrates an example of a seasonality function 500 for items that are popular during a "summer" or similar apparel season. As can be seen, the demand for these items is relatively stable throughout a large portion of the year. Towards the end of April, however, the demand starts to pick up until the demand hits a peak around May 1, when a lot of the new summer fashions might be released and customers start thinking about summer items. The demand remains high for the first half of May, after which the demand drops off slightly through July 1. During the first couple weeks of July, the demand drops of quickly until by about the third week of July the heightened demand for summer fashions has subsided, as customers likely are shopping for fall and/or back-to-school fashions. Thus, a maximum factor might be generated for items associated with this function during the first two weeks of May, and little or no factor might be generated from the end of July through the middle of April.)
and modifying, based on the increased presentation rank,Page: 3 of 19 a visual arrangement of items that includes the given item, in a user interface provided for display on a client device. (column 9, lines 30-50 teach the factor can enable the items to move up in the rankings as those items become "in season" and move down the rankings as those items go out of season. A similar mechanism can be used for other time-sensitive occasions when the desirability of specific groups of items changes rapidly, such as Valentine's Day themed items, Halloween costumes, etc., where the demand from customers fluctuates relatively quickly.  See Figure 3 that teaches user interface provided for display on a client device.)
Huet does not teach obtaining an image of the given item on the exchange platform;  However, De Mesa column 2, lines 5-35 teach in particular, various embodiments provide visual search techniques with attribute manipulation. In various embodiments, an electronic catalog of items may include image data, text descriptions, and other metadata associated with individual items in the electronic catalog. The image data associated with an individual item may be rendered to provide a visual representation of the item. Thus, visual attributes of the item may be extracted from the image data and such a catalog of items may be trained to be searchable based on the visual attributes. Thus, while browsing the electronic catalog, a user may select an item, and other recommended items may be displayed as additional recommendations based on their visual similarity to the selected item. However, unlike explicitly enumerated attributes that users can typically use to filter through items (e.g., size, designated color, price), the visual attributes extracted from image data using layers of a neural network provide far more information than can be explicitly expressed, and instead exists as a feature vector that describes the attribute values of the image or item. While neural network based visual search can conduct a much faster and broader search, and produce more accurate results than text based or node browsing search approaches, it may lack a certain diversity that other searching or browsing approaches provide. For example, a user using browsing by category nodes may be exposed to items that they may not have been looking for but that may catch their attention and inspire them, and potentially resulting in a purchase.
determining, based on the obtained image of the given item and using an image classification machine learning model that identifies objects in an image,  (column 7 line 66-column 8 lines 50 teach  an image associated with the item of interest 402 can be analyzed to identify multiple visual attributes of an item and the multiple visual attributes can be used to find the most relevant and most visually similar search results to the query image while allowing for particular attributes of the query image to be manipulated (e.g., changed or removed). The applicable attributes can vary by factors such as the type or category of item and may be determined using a trained neural network to identify the relevant attributes to a particular item or image of an item. In some embodiments, the items in a category can be logically arranged in an n-dimensional multiple attribute space, or representation space, such that the various attributes can be used to refine or locate new search results based on the manipulated visual attributes. In some embodiments, the feature vectors of the item of interest 402 may already be available in a database because the image data for the item was previously processed to extract the feature vectors of its visual attributes. In this case, the query feature vectors can be obtained directly from the database at the time of the query without any image processing needed. This may be the case when the items in the query are a part of an electronic catalog of items that has been processed according to the training process. In other embodiments, the item may not exist in the database or image data associated with the item has not been processed, and the feature vectors of its visual attributes has not been extracted. In this case, image data representing the item may be obtained and feature extraction may be performed from the image data at the time of the query. For example, the user may see an earring they like at a store or in a magazine and wants to search for similar earrings. The user may take a picture of the earring and provide the image data as a part of the query. In this scenario, the image data is processed on the fly to identify and extract query feature vectors for its visual attributes.)
materials used to make the given item; Column 7 lines 5-20 teach FIG. 4 illustrates an example representation 400 of visual search with attribute manipulation, in accordance with various embodiments. When a user selects an item of interest 402, the visual search may be initiated to find additional items 416 from a catalog of items to present to the user. In some embodiments, a feature vector 404 describing the item of interest 402 is obtained. This is designated as the original feature vector 404. The feature vector 404 is the computational representation of many attributes of the item of interest 402, including some represented attributes 406 such as shape, material, color, size, item type, and the like. However, the feature vector may express many additional visual attributes that are not easily describable otherwise.  Both Huet and De Mesa are directed to determining items to present to a user.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include obtaining an image of the given item on the exchange platform;  determining, based on the obtained image of the given item and using an image classification machine learning model that identifies objects in an image, materials used to make the given item as taught by DeMesa to provide the ability to allow users to search for visual attributes that are difficult to quantify through existing keyword-based approaches (see DeMesa column 20 -26).

Huet does not teach determining, by the data processing apparatus and based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item relative to the other items that are available through the exchange platform;  However, Bilger column 5, lines 5-25 teach in some embodiments, the original content determination server 120 provides to users recommendations based on an evaluation of the content of the items referenced in the item data store 118. In one embodiment, the evaluation of the content generates originality scores, which are then used as a basis to recommend items with original or diverse content to users. In some embodiments, an originality score indicates a degree to which content of one item in a set of similar items is diverse from the content of another item in the set. FIG. 3A is a flow diagram depicting an illustrative method 300 for determining originality scores within a collection of items in accordance with one embodiment. This illustrative method, as well as those described below, may be performed by a computer device such as that depicted in FIGS. 1 and/or 2. In the embodiment of FIG. 3A, the method 300 begins in block 302, where content for one or more items available for selection is processed for evaluation and later used in recommendations. This method could, for example, include extracting textual data from a collection of items (e.g., books) in a catalog (e.g., a product catalog, library catalog, etc.). In other examples where content is in a non-textual form, the content may be converted to textual data.
the use of an uniqueness score to forecast activity Bilger column 2, lines 7-25 teach if the originality or diversity of the content of the book is used to make the recommendation, different books of more interest to the user may be recommended. If a recommendation is based on what items have been viewed, purchased, or rated, the recommended items may simply include updated versions of the book, in which most of the content has been duplicated and is consequently of less interest to the user. In contrast, if the recommendation is based on the originality of the content of the book, a recommendation of another book with more diverse content, and thus, of more interest to the user, may be made.  Both Huet and Bilger are directed to determining items to present to a user.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include determining, by the data processing apparatus and based on the attributes of the given item, a uniqueness score indicating a level of uniqueness of the given item relative to the other items that are available through the exchange platform the use of an uniqueness score to forecast activity as taught by Bilger because the originality or diversity of an item's content may be desirable which improves item relevance and increases user satisfaction (as suggested by Bilger column 2, lines 7-25).
Huet does not teach a  forecasted magnitude However, George para. 63 teaches in some embodiments, the user experience design system 102 further implements the analytics engine 203 to generate predictions of future end user actions. To illustrate, the user experience design system 102 utilizes the analytics engine 203 in the form of a neural network to, for example, predict a number of clicks, purchases, or views a particular product (or design element) will achieve.  Both Huet and George are directed to predicting user actions.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include predicting a  forecasted magnitude as taught by George to generate more accurate predictions with the goal of improving the user experience (see para. 63).

As per Claim 2 Huet teaches the computer implemented method of claim 1, wherein obtaining attributes of the given item includes:
obtaining internal signals about the given item on the exchange platform; and (Huet column 13 line 50-column 14 line 10 teach the base model can be determined using any appropriate information, such as historical performance or behavioral information. In other embodiments, one or more category "experts" might determine the basic model to be applied. For example, a provider employee with expert knowledge in the apparel industry can specify how adjustments should be made, in general, for items in that category. This model can initially be applied to all items in the category, for example, as well as any new items added to the category. Over time, however, the model can be tuned to more accurately reflect user behavior, such as by using one or more machine-learning algorithms. For example, even if the general trend in the industry shows that the first two weeks that a fashion item is available are the most critical, purchasing behavior on a particular electronic marketplace might indicate that the first week or even first twenty days are the most critical on average. Further, different sub-categories might have different behaviors, as the critical time to market designer shoes might be different than the critical time to market designer pants or dresses. Even within those sub-categories there might be critical differences, as items from certain designers might need to be featured within the first week, while other designers can be featured to some extent over the entire season.)
obtaining external signals associated with the given item based on content from sources external to the exchange platform. (Huet column 15, lines 25-60 teaches in some embodiments, a provider might not want to rely on experts for each particular sub-category of items, may not want to manually develop default curves, might not want to develop software to analyze trends, etc. In such cases, information can be passed to a system such as a crowd-sourcing system to attempt to determine when people think specific items or types of items would most be of interest, would have the most appeal, etc. An example of a crowd-sourcing system is described in co-pending U.S. patent application Ser. No. 10/990,949, filed Nov. 16, 2004, entitled "Providing an Electronic Marketplace to Facilitate Human Performance of Programmatically Submitted Tasks," which is hereby incorporated by reference. In other embodiments, such an approach can be used when there is not enough data, no existing default algorithm, etc. One such analysis system utilizes a series of questions or "tasks" to obtain levels of relevance of various service categories to various items, item categories, content, types of content, pages, etc. In one example, a provider is able to send requests to the crowd-sourcing system (or service) to obtain the desired information. FIG. 8 illustrates an example of a display page 800, including a question 802 asking the season(s) when a particular item might be purchased or used. A user or member of the crowd-sourcing system, referred to herein as a "worker," who is logged into the analysis system can receive the question as a work item, and can provide the worker's input as to the level of relevance, relatedness, etc. In many cases, the task will be provided to multiple workers in order to obtain a more accurate level of relatedness overall. For example, different people can have different interpretations or understandings of relatedness, and it can be beneficial to average or otherwise aggregate the interpretations of multiple users. The analysis system then can aggregate and/or analyze the results for use in determining an adjustment function.)

As per Claim 3 Huet teaches the computer implemented method of claim 2, wherein the internal signals about the given item include: 
a first number the given item that are offered by the provider on the exchange platform;
a first number of users of the exchange platform that viewed the given item; 
actual outcomes for the given item on the exchange platform;  (Huet column 13 line 50-column 14 line 10teaches the base model can be determined using any appropriate information, such as historical performance or behavioral information. In other embodiments, one or more category "experts" might determine the basic model to be applied. For example, a provider employee with expert knowledge in the apparel industry can specify how adjustments should be made, in general, for items in that category. This model can initially be applied to all items in the category, for example, as well as any new items added to the category. Over time, however, the model can be tuned to more accurately reflect user behavior, such as by using one or more machine-learning algorithms. For example, even if the general trend in the industry shows that the first two weeks that a fashion item is available are the most critical, purchasing behavior on a particular electronic marketplace might indicate that the first week or even first twenty days are the most critical on average. Further, different sub-categories might have different behaviors, as the critical time to market designer shoes might be different than the critical time to market designer pants or dresses. Even within those sub-categories there might be critical differences, as items from certain designers might need to be featured within the first week, while other designers can be featured to some extent over the entire season.)
one or more visible features of the materials used to make the item; 
one or more style classifications of the item; 
a first amount required to obtain the given item on the exchange platform; 
a second amount required to deliver the given item to a destination; or 
a fulfillment time for the given item to arrive at the destination.

As per Claim 4 Huet does not teach the computer implemented method of claim 2, wherein
determining, based on the obtained image of the given item and using the image classification machine learning model that identifies objects in an image, materials used to make the given item, comprises: 
obtaining description of the given item presented with the image on the exchange platform; and However De Mesa column 2, lines 10-35 teaches  particular, various embodiments provide visual search techniques with attribute manipulation. In various embodiments, an electronic catalog of items may include image data, text descriptions, and other metadata associated with individual items in the electronic catalog. The image data associated with an individual item may be rendered to provide a visual representation of the item. Thus, visual attributes of the item may be extracted from the image data and such a catalog of items may be trained to be searchable based on the visual attributes. 
determining, using the image classification machine learning model and based on the image and the description, materials used to make the product based on an image analysis of the images or the description of the given item. (column 3, lines 10-35 teach accordingly, approaches in accordance with various embodiments improve the operation and performance of the computing device(s) on which they are implemented by enabling the computing systems to generate precision data (e.g., feature vectors) using computer vision, and utilize such data to produce search results. Conventionally, search system rely on user-defined labels to filter for items. For example, a user may label a certain item in an electronic catalog as have the color attribute value “red”, the material attribute value of “metal”, etc. This operation and performance of computing systems under such techniques are fundamentally limited to the amount and particular structure of user-provided data. In contrast, the present techniques enable computing system to generate additional data regarding an item, beyond user-provided labels, and even beyond what can be accurately described by human annotators or through human language. Machine generated precision data such as feature vectors can represent image data in ways no human can possibly generate, and can only be extracted using computing devices, and more specifically computing devices specially equipped with machine learning capabilities.   Column 7 lines 5-20 teach FIG. 4 illustrates an example representation 400 of visual search with attribute manipulation, in accordance with various embodiments. When a user selects an item of interest 402, the visual search may be initiated to find additional items 416 from a catalog of items to present to the user. In some embodiments, a feature vector 404 describing the item of interest 402 is obtained. This is designated as the original feature vector 404. The feature vector 404 is the computational representation of many attributes of the item of interest 402, including some represented attributes 406 such as shape, material, color, size, item type, and the like. However, the feature vector may express many additional visual attributes that are not easily describable otherwise.    Both Huet and De Mesa are directed to determining items to present to a user.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include obtaining description of the given item presented with the image on the exchange platform; and determining, using the image classification machine learning model and based on the image and the description, materials used to make the product based on an image analysis of the images or the description of the given item as taught by DeMesa to provide the ability to allow users to search for visual attributes that are difficult to quantify through existing keyword-based approaches (see DeMesa column 20 -26).

As per Claim 8 Huet teaches the computer implemented method of claim 1, further comprising:
in response to determining that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time, identifying a set of items available on the exchange platform, wherein each item in the set of items has a plurality of attributes that match the attributes of the given item; and
increasing presentation ranks of items in the set of items on the exchange platform. (Huet column 10, line 61- column 11, line 18 teaches freshness adjustments can be desirable in at least some embodiments because, by definition, new items have no history data accumulated. Conventional ranking systems do not attempt to "reward" items simply for being new, but can attempt to compensate for a lack of historical data. For example, in an e-commerce context, ranking systems can attempt to compensate for the lack of sales history data by utilizing sales predictions based on similar items).  Column 13 lines 4-25 teach as discussed, the features can be used together or independently in various embodiments. In some cases, the factors might be applied similarly, while in other embodiments the factors might be applied in different ways. For example, a freshness score might be used as a multiplier to an overall ranking score, while a seasonality score might be used to adjust a popularity score that is used to generate the overall ranking or relevance score. In other cases, both might be used as multipliers to the same type of score, etc. For example, a "consumer electronics" category could utilize different freshness plots to express the fact that different categories of products age differently: printers age quickly, while digital cameras typically last longer on the market. A "jewelry/watches" category could define various seasonal plots and associate some products to Valentine's Day, Mother's Day, or Father's Day. An "office products and supply" category could define a "back to school" season to be attached to some products. Various other categories can be defined and seasons applied within the scope of the various embodiments.)

Claims 9, 10, 11, 12, 16 recite similar limitations to those recited in claims 1, 2, 3, 4, 8.  Further, Huet teaches a system, comprising:
one or more memory devices storing instructions; and
one or more data processing apparatus that are configured to interact with the one or
more memory devices, and upon execution of the instructions, perform the recited operations (see column 16 line 46-column 17 line 20).

Claims 17, 18, 19, 20, 24  recite similar limitations to those recited in claims 1, 2, 3, 8.  Further, Huet teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform the recited operations (see Claim 19)

Claims 5, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet US 9081857 B1 in view of Bilger US 8,412,718 B1 in view of George US 2020/0233924 A1 in view of de Mesa US 11,238,515 B1 as applied to claim 2 an in further view of Chowdhary US 2015/0235239 A1.

As per Claim 5 Huet does not teach the computer implemented method of claim 2, wherein the sources external to the exchange platform include social media platforms, search platforms, or other content platforms.  However, Chowdhary para 47-48 teach structured social sentiment 108 includes structured data, i.e., saved in a data structure format, that describes market sentiments (e.g., sentiments or opinions of purchaser, user, etc. about a product). Such sentiments may be obtained from social media, e.g., social media database 110 (e.g., blogs, emails, messages, postings), which are usually unstructured.  Product data 104, Like-item sales data 106 and structure social sentiment data 108 are used as input data to compute (e.g. using a grid search within predefined range of values, in an outer loop) the optimal value for the mean social sentiment lag (l) 112.
Para. 56 teaches a methodology is presented for predicting demand of a product and also product utility valuation. The methodology may be useful in predicting lifecycle demand for short lifecycle items and assortments, e.g., fashion apparel and high tech electronics consumer products which have a naturally cyclical (boom-peak-bust) demand lifecycle and zero sales history at the time of introduction. A PLC effect refers to this cyclical demand. For example, a current assortment may include one or more substitutable short lifecycle items whose demand prediction parameters are all known and updated every week. A new item may be added to the assortment, the new item having zero sales history. To predict the new item's demand in the market, as well as the impact on the rest of the items in the assortment, the new item may be added to the "prediction model" by borrowing the prediction parameters of a like-item that is manually or automatically selected. To improve this model, the methodology of the present disclosure in one embodiment incorporates the quantified effect of lagged social media sentiment with respect to the new item: e.g., if an X % increase in positive social media buzz (an increased count of keywords in conversations that generates excitement or talk) occurred L weeks ago, it is likely that a Y % lift in sales will occur next week, where X, L, Y are initially borrowed from the like-item, and then periodically updated as new sales data become available on the new item. The prediction parameters, for example, the sentiment lags, and the numerical weights used for current items in the assortment are jointly updated weekly as new sales data becomes available. If there are no substitutes, the parameters for each item can be updated independently. Both Huet and Chowdhary are directed to predicting user actions.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include wherein the sources external to the exchange platform include social media platforms, search platforms, or other content platforms as taught by Chowdhary to obtain a more accurate product lifecycle profile over time (see Chowdhary para. 14).

Claim 13 recites similar limitations to those recited in claims 5.  Further, Huet teaches a system, comprising:
one or more memory devices storing instructions; and
one or more data processing apparatus that are configured to interact with the one or
more memory devices, and upon execution of the instructions, perform the recited operations (see column 16 line 46-column 17 line 20).

Claim 21 recites similar limitations to those recited in claims 5.  Further, Huet teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform the recited operations (see Claim 19)

Claims 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet US 9081857 B1 in view of Bilger US 8,412,718 B1 in view of George US 2020/0233924 A1 in view of de Mesa US 11,238,515 B1 as applied to claim 2 an in further view of Croes US 2009/0063288 A1.

As per Claim 6 Huet does not teach the computer implemented method of claim 2, wherein obtaining external signals associated with the given item based on content from sources external to the exchange media platform, includes:
obtaining a plurality of content from the sources external to the exchange platform;
analyzing the plurality of content to identify one or more content items that include features similar to features of the given item; and 
classifying each identified content item that includes features similar to features of the product as an external signal.  However, Croes para. 22 teaches using the product category and product attribute information associated with the particular product listing, such as the product listing shown in FIG. 3, other related product listings can be found that match with or are similar to the category and product attributes of the particular product listing as described above. In this manner, clusters of related product listings in various dimensions can be generated and associated with a particular product listing. Each dimension of these related product listings can correspond to a particular category or attribute of the particular product listing. Having generated these clusters of related product listings in various dimensions, the content of product review response section 515 for the particular product listing can be associated with the other related product listings. In this manner, the product review information provided by a seller of a particular product item can be shown to other shoppers or buyers of other products in the same or similar product categories or with the same or similar product attributes. Both Huet and Croes are directed to analyzing product characteristics.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include wherein obtaining external signals associated with the given item based on content from sources external to the exchange media platform, includes:
obtaining a plurality of content from the sources external to the exchange platform;
analyzing the plurality of content to identify one or more content items that include features similar to features of the given item; and classifying each identified content item that includes features similar to features of the product as an external signal as taught by Croes categorize listings and thereby relate listings to other listings in the same or a similar product category. Similarly, the product attributes given by the seller who created the listing can be used to further classify the listing and relate the listing to other product listings having the same or similar attributes (as suggested by Croes para. 18).  The result is more accurate product classifications.

Claim 14 recites similar limitations to those recited in claims 6.  Further, Huet teaches a system, comprising:
one or more memory devices storing instructions; and
one or more data processing apparatus that are configured to interact with the one or
more memory devices, and upon execution of the instructions, perform the recited operations (see column 16 line 46-column 17 line 20).

Claim 22 recites similar limitations to those recited in claims 6.  Further, Huet teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform the recited operations (see Claim 19)

Claims 7, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet US 9081857 B1 in view of Bilger US 8,412,718 B1 in view of George US 2020/0233924 A1 in view of de Mesa US 11,238,515 B1 as applied to claim 1 an in further view of Pipegrass US 2015/0127418 A1.

As per Claim 7 Huet does not teach the computer implemented method of claim 1, further comprising:
in response to determining that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time, generating a visualization of the forecasted magnitude of user interactions for the given item over a time period; and
providing the visualization of the forecasted magnitude to the provider.  However, Pipegrass Abstract teaches the social networking system then identifies posts for which the user engagement exceeds a threshold as high engagement or "hot" posts. An administrator associated with the page is notified of the identified high engagement post and can use this information for further promotion or boosting of the identified high engagement post.  Para. 56 teaches at a given measure of exposure (e.g., number of impressions in FIG. 5a), a post having a measure of user engagement greater than a threshold user engagement value for that given measure of exposure is identified to the advertiser as a popular or high engagement post. In the illustration of FIG. 5a, post P1 is a high engagement post for each of the measures of exposure (e.g., a cumulative counts of user impressions) shown; posts P2 and P3 on the other hand do not elicit a measure of user interactions greater than a threshold user engagement value at any measure of exposure and therefore would not be identified as high engagement posts. The advertiser, in turn, may boost, promote, highlight, or otherwise emphasize the high engagement post so as to further increase user engagement for the post.  Para. 64 teaches As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610, associated with the entity (e.g., the owner of the entity or a content developer authorized by the owner of the entity), who has administrative rights over by the page. When accessed from the administrative account 610, the user interface 600 may display a list of posts 612 (including recently created posts 612-a, 612-b, 612-c, and so on; created within a predetermined duration of time prior to a time of display), associated with the advertiser's page--including, for example, recent posts created by the advertiser or the entity, recent posts created by one or more other users of the social networking system, and so on. These posts 612-a, 612-b, 612-c may be displayed based on an order in which the posts 612 were created or a time of creation of the posts 612, or may be sorted based on one or more attributes associated with the posts 612. User interface 600 may display statistical information describing one or more of the posts 612--including a total reach 614 of the posts (i.e., a total measure of exposure or a total number of impressions), a paid reach 616 (i.e., a total measure of exposure or a total number of impressions in return for which the advertiser provided the social networking system monetary compensation), an option to boost or promote 618 the posts, and so on.  Both Huet and Pipegrass are directed to analyzing product characteristics.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Huet to include in response to determining that the given item will receive at least the threshold amount of user interactions for at least a pre-specified amount of time, generating a visualization of the forecasted magnitude of user interactions for the given item over a time period; and providing the visualization of the forecasted magnitude to the provider as taught by Pipegrass allow for an administrator to boost or promote the identified high engagement content which in turn increases revenue (as suggested by para. 5). 

Claim 15 recites similar limitations to those recited in claims 7.  Further, Huet teaches a system, comprising:
one or more memory devices storing instructions; and
one or more data processing apparatus that are configured to interact with the one or
more memory devices, and upon execution of the instructions, perform the recited operations (see column 16 line 46-column 17 line 20).

Claim 23 recites similar limitations to those recited in claims 7.  Further, Huet teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform the recited operations (see Claim 19)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683